         Case 1:19-cv-11297-NMG Document 49 Filed 11/20/20 Page 1 of 8



                       United States District Court
                         District of Massachusetts

                                         )
MIT Federal Credit Union,                )
                                         )
             Plaintiff,                  )
                                         )
             v.                          )
                                         )     Civil Action No.
Michael C. Cordisco                      )     19-11297-NMG
                                         )
             Defendant.                  )
                                         )
                                         )

                             MEMORANDUM & ORDER

GORTON, J.

     This case arises from the default of Michael C. Cordisco

(“Cordisco” or “defendant”) on a line of credit with MIT Federal

Credit Union (“the Credit Union” or “plaintiff”).           The Credit

Union maintains that Cordisco breached an agreement between the

parties by failing to make timely payments on a loan and would

be unjustly enriched if he were not required to repay the Credit

Union.     Pending before the Court is plaintiff’s motion, in

essence, to resolve this case by way of a bench trial rather

than a jury trial.

  I. Background

     The Credit Union has its principal place of business in

Massachusetts and Cordisco is a citizen of Connecticut.            On

December 3, 2014, Cordisco executed a Graduate Private Education



                                    - 1 -
        Case 1:19-cv-11297-NMG Document 49 Filed 11/20/20 Page 2 of 8



Line of Credit Agreement with the Credit Union in the principal

amount of $195,000 (“the Agreement”).

     The terms of the Agreement require Cordisco to “pay the

Credit Union all advances, interest and other amounts due.”             It

identifies events of default which include the failure “to make

any payment when due.”      The Credit Union alleges that Cordisco

failed to make required payments when due thereby defaulting on

the loan.    Accordingly, in May, 2019, Rosen Legal, LLC sent

Cordisco a letter advising him that it had been retained by the

Credit Union with respect to his account and demanding a minimum

payment.    The letter also stated that the Credit Union intended

to file suit if no attempt was made to cure the default.

     Because there was no such attempt, in June, 2019, the

Credit Union filed a complaint in this Court alleging that

Cordisco failed to pay the amount owed to it in the sum of

approximately $185,500, plus interest, costs and attorneys’

fees.   Cordisco filed an answer pro se in August, 2019 in which

he, in addition to denying the default, waived his right to a

jury trial.    None of the pleadings of either party made demands

for a trial by jury.      Yet, pursuant to a scheduling conference

held on September 5, 2019, and as noted on the Docket, a jury

trial was scheduled after discovery. See Docket No. 13.

     In or about March, 2020, Cordisco retained counsel and,

soon thereafter, filed two motions to dismiss.          This Court

                                   - 2 -
      Case 1:19-cv-11297-NMG Document 49 Filed 11/20/20 Page 3 of 8



denied both motions in July, 2020, three days after plaintiff

had filed a motion for summary judgment (which remains pending,

see Docket No. 28).    All of those pleadings were silent as to

whether this action was intended to proceed to a trial by jury.

     In September, 2020, the parties filed a joint motion to

continue the October trial, which they described as a “Jury

Trial.”   This Court allowed that motion and rescheduled the jury

trial for December 14, 2020. See Docket No. 38 (“Jury Trial set

for 12/14/2020.”).

     On October 26, 2020, plaintiff moved to strike the trial by

jury and to proceed with a bench trial.       The Credit Union

contends that a bench trial is appropriate because neither party

has demanded a trial by jury in accordance with Fed. R. Civ. P.

38 and, Cordisco, in his pro se answer, specifically waived any

right to a trial by jury.     It adds that “a litigant cannot waive

a trial by jury and then later seek to reinstate [that] waived

right.”   Plaintiff concludes that, pursuant to Rule 38, if

neither party timely demands a jury trial, the case must proceed

as a bench trial.

     Defendant rejoins that, although he failed to demand a jury

trial in a timely fashion, that was only because he was

proceeding pro se and the case ought to proceed by jury trial

because the Credit Union did not object to such a trial for over

one year.   Moreover, defendant now declines to consent to

                                 - 3 -
        Case 1:19-cv-11297-NMG Document 49 Filed 11/20/20 Page 4 of 8



proceed by bench trial.      Cordisco repeats that position in a

joint status report filed by the parties on November 3, 2020.

  II.    Plaintiff’s Motion “to Strike Trial by Jury and to
         Proceed as a Bench Trial” (Docket No. 45)

     The Seventh Amendment to the United States Constitution

guarantees parties the right to try cases before a jury in

actions at law, such as the case at bar. Dairy Queen, Inc. v.

Wood, 369 U.S. 469, 477 (1962) (“As an action on a debt

allegedly due under a contract, it would be difficult to

conceive of an action of a more traditionally legal character”

and, thus, within the protection of the Seventh Amendment).

     Federal Rules of Civil Procedure 38 and 39 set forth the

procedure a litigant must follow to preserve that right.            Rule

38(b) provides that, “on any issue triable of right by a jury,”

a party must file a jury demand in a pleading within 14 days

after the last pleading directed to the issue is served.            A

litigant waives his or her right to a jury trial unless he or

she files a demand pursuant to Rule 38 or reasonably relies on

the properly filed jury demand of another party. Fed. R. Civ. P.

38(d); In re N-500L Cases, 691 F.2d 15, 22, 24 (1st Cir. 1982)

(recognizing a reliance exception).

     That said, the right to a trial by jury is

“constitutionally protected and casual waivers are not to be

presumed.” CoxCom, Inc. v. Chaffee, 536 F.3d 101, 110 (1st Cir.


                                   - 4 -
         Case 1:19-cv-11297-NMG Document 49 Filed 11/20/20 Page 5 of 8



2008).     Pursuant to Rule 39(b), therefore, even if no jury

demand has been timely filed, the district court has wide

discretion to order a trial by jury on the motion of either

party. Ramirez-Suarez v. Foot Locker Inc., 609 F. Supp. 2d 181,

184–85 (D.P.R. 2009).       Such a motion, according to the First

Circuit Court of Appeals, need not follow precise formalities

but, instead,

     may be animated by any cognizable affirmation of one
     party’s intent to avail himself of a jury trial.

Moores v. Greenberg, 834 F.2d 1105, 1108 (1st Cir. 1987) (“The

language and history of [Rule 39] indicate that the [motion]

requirement was inserted by draftsmen simply as a means of

preventing the district court from ordering jury intervention

sua sponte when the parties were unanimous in their preference

for a bench trial.” (emphasis added)).          The First Circuit in

Moores v. Greenberg, for instance, accepted as a Rule 39(b)

motion an informal letter sent by plaintiff to the Court

requesting a trial by jury. Id.

     In determining whether to allow a Rule 39(b) motion, the

district court should consider several factors, including

whether 1) the issues in the case are appropriately tried to a

jury, 2) imposing a trial by jury would prejudice the adverse

party, 3) a change in the prospective form of trial would

disrupt the schedules of a party or the court and 4) the extent


                                    - 5 -
      Case 1:19-cv-11297-NMG Document 49 Filed 11/20/20 Page 6 of 8



of the tardiness of the movant in demanding a jury trial is

justified. T G Plastics Trading CO., Inc. v. Toray Plastics

(America), Inc., 775 F.3d 31, 36 (1st Cir. 2014) (quoting Parrot

v. Wilson, 707 F.2d 1262, 1267 (11th Cir. 1983)).

     Here, although neither party filed a timely jury demand

pursuant to Rule 38(b) or a Rule 39(b) motion, several pleadings

can be construed as Rule 39(b) motions: 1) the joint motion of

the parties seeking to continue the pre-trial conference and the

“Jury Trial,” 2) the opposition of defendant to plaintiff’s

pending motion to strike jury trial and 3) the joint status

report wherein defendant refuses to assent to a bench trial and

requests that his Seventh Amendment right to a jury trial be

preserved.   As with the letter submitted in Moores, such

pleadings represent a cognizable affirmation of defendant’s

intent to avail himself of a jury trial and ensures that, in

scheduling this case for a trial by jury, the Court had not

acted sua sponte against the “unanimous . . . preference for a

bench trial.” See Moores, 834 F.2d at 1108.

     Plaintiff’s contention that “a litigant cannot waive a

trial by jury and then later seek to reinstate [that] waived

right” is unavailing.    Plaintiff cites Musick v. Norton, 215 F.

Supp. 2d 171 (D.D.C. 2002) to support its argument but that case

1) announced no such bright-line rule and 2) is inapposite to

the case at bar.   The Musick court, instead, applied a balancing

                                 - 6 -
      Case 1:19-cv-11297-NMG Document 49 Filed 11/20/20 Page 7 of 8



test in deciding not to reinstate the plaintiff’s jury demand

because, unlike the defendant in this action, she had initially

made a jury demand, subsequently waived that right in open court

after conferring with counsel and, one year later, shortly

before trial, sought to reinstate her jury demand because “her

case would be better tried to a jury.” Id. at 173; see also

Federal Deposit Ins. Corp. v. Cafritz, 770 F. Supp. 28, 30

(D.D.C. 1991) (“Parties may knowingly and intentionally waive

the right to a trial by jury, and then, in light of changed

circumstances, ask the Court to reinstate a jury trial.”).

     Furthermore, the factors to be considered, as enumerated

above, warrant the reinstatement of defendant’s right to proceed

by jury trial for the following reasons:

     1) the dispute concerns whether defendant defaulted on a
     loan and owes plaintiff about $185,500, “an action of a . .
     . traditionally legal character.” Dairy Queen, Inc., 369
     U.S. at 477;

     2) because this action has been categorized as a jury trial
     for over a year, plaintiff will not be materially
     prejudiced by a trial by jury (indeed, any trial
     preparation of plaintiff during the past year has
     presumably anticipated a jury trial);

     3) a jury trial will not disrupt the schedules of either
     party or this Court; and

     4) the Scheduling Order entered by this Court in September,
     2019 and every amendment thereto has anticipated a jury
     trial.

     With respect to the timing of the Rule 39(b) motion,

although defendant waited for more than a year after checking

                                 - 7 -
      Case 1:19-cv-11297-NMG Document 49 Filed 11/20/20 Page 8 of 8



“no” to a jury trial on the pro se form answer to the complaint

before changing his mind, the Court finds the delay in this case

excusable.    Defendant began this case pro se and, by the time he

retained counsel, it had been scheduled for a jury trial.             It

was reasonable, therefore, that defendant (and his counsel)

relied on that categorization and believed that any subsequent

demand for a jury trial would be unnecessary. Cf. In re N-500L,

691 F.2d at 22 (“Where one party has made a [jury] demand,

others are entitled to rely on the demand . . . when a second

demand would, in fact, be superfluous.” (internal citations and

quotation marks omitted)).     Accordingly, the Court will deny

plaintiff’s motion to strike trial by jury and proceed as a

bench trial.

                                 ORDER

     For the foregoing reasons, plaintiff’s motion to strike

trial by jury and proceed as a bench trial (Docket No. 45) is

DENIED.

So ordered.

                                         \s\ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge

Dated November 20, 2020




                                 - 8 -
